Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.

Response to Arguments
The previous claim objection(s) has/have been addressed and is/are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the test port intersecting/extending to the third through-opening (see claims 39 and 49) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in Figure 6, angle 632 is supposedly an acute angle per the 12/28/20 amended specification, but it appears to be an obtuse angle. It appears that either the drawing or the specification is incorrect.
The drawings are objected to because the 12/28/20 amended Figures 5C and 6 should have durable and clean lines to comply with 37 CFR 1.84(l). The recently-added new reference numerals are not sufficiently clear/durable for reproduction/printing purposes. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Tubing Hanger Assembly With Tubing Head Adapter Receivable Onto Tubing Head in Any Rotational Orientation”.
The disclosure is objected to because of the following informalities:
in the 12/28/20 amended specification page 3 line 11 of 25, it appears that the phrase “the upper beveled surface 320” has an error; it is suggested to replace “320” with --600--;
in the 12/28/20 amended specification page 3 line 23 of 25, it appears that the phrase “the first through-opening 523” has an error; it is suggested to replace “523” with --423--;
in the 12/28/20 amended specification page 4 line 25 of 31, it appears that the phrase “the first upper beveled surface 630” has an error; it is suggested to replace “630” with --620--;
in the 12/28/20 amended specification page 4 line 28 of 31, it appears that either the phrase “an acute angle 632” has an error or its corresponding drawing feature has an error; either the relative position of the drawn angle in Figure 6 is incorrect, or the angle is supposed to be an obtuse angle rather than an acute angle;
in the 12/28/20 amended specification page 3 lines 9-10 of 25, it appears that the phrase “first through-opening (or auxiliary hole) 523” corresponds to “second auxiliary hole 523” in [0087] of the 05/15/20 original specification while the phrase “second through-opening (or auxiliary hole) 522” corresponds to “first auxiliary hole 522” in [0087] of the 05/15/20 original specification; it is suggested to use the terms “first” and “second” consistently to avoid confusion when referring to the auxiliary holes and through-openings; for example, it is suggested to use “first” when referring to “522” hole/through-opening and to use “second” when referring to “523” hole/through-opening; thus, it is suggested to replace all instances of “first through-opening 523” with --second through-opening 523-- and to replace all instances of “second through-opening 522” with --first through-opening 522--.
Appropriate correction is required.
The amendment filed 12/28/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the 12/28/20 amended specification page 4 line 30 of 31, the phrase “to the third through-opening 305”.


Claim Objections
Claim 45 is objected to because of the following informalities: at line 3, the phrase “the one or more openings” lacks antecedent basis for the particular wording but it is understood that it refers to the through-openings in the tubing head adapter. It is suggested to replace “one or more openings” with --through-openings-- to maintain consistent claim terminology and improve clarity.
Appropriate correction is required.

Claim Interpretation
Regarding independent claims 23, 32, and 39, the injection line, communications line, and production tubing are considered to be positively recited because they have each been recited as extending through the through-opening(s) in the tubing hanger.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means” in claim 39 line 6 (as an examples, see claim 40 lines 1-2 for corresponding structure that refer to a flange).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-42 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 39 and claim 49, it appears that the limitations “intersecting the third through-opening” (claim 39 lines 13-14) and “to the third through-opening” (claim 49 line 3) are new subject matter that were not supported in the originally-file disclosure because the original specification and the original Figures 1, 3, 5A, 5C, and 6 do not show or describe the path and/or direction of test port 312. While test port 312 can be configured to extend and intersect with the third through-opening 305, test port 312 can alternatively be configured to extend to the bottom/lower radial surface 304 without intersecting with the third through-opening 305 in a similar fashion as holes 522 and 523. Having a test port 312 that extends to the bottom/lower radial surface 304 without intersecting with the third through-opening 305 is still configured to pressure test the sealing ability of the tubing hanger assembly 100 because it would allow pressure testing of the sealing interface between the tubing head adapter 300 with the tubing head 200.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41 line 3, it is not clear if the phrase “a seal” is the same or different from the seal in parent claim 40 line 4. The phrase “a seal” appears to be a redundant limitation (double inclusion) since the phrase was already introduced in parent claim 40 line 4. It is suggested to replace “a” with --the-- in the phrase.

Allowable Subject Matter
Claims 23-38, 43-48, and 50 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Sneed et al. US20190218878 teaches, in Figure 9 and [0045], a tubing hanger assembly with a wellhead adapter 197, a wellhead 191, and an adapter flange 195. However, the recited structures above were not disclosed in parent application 14891253 and thus cannot claim priority to the 11/13/15 date for application 14891253. Thus, these recited structures above have a priority date of 03/26/19 for application 16364770 which thus does not qualify the recited structures above of the ‘878 patent document as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	01/21/21